Citation Nr: 1144786	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-33 968	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin



THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for psoriasis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Salt Lake City, Utah RO, which granted service connection for psoriasis and assigned a 30 percent rating, effective October 1, 2007.  

In his substantive appeal (VA Form 9), received in November 2008, the Veteran requested a hearing before a Decision Review Officer at the RO.  In January 2009, the RO sent the Veteran notice that a hearing was scheduled for February 19, 2009.  By letter dated in February 2009, the Veteran requested that the hearing be rescheduled due to surgery.  Later in February 2009, the RO sent the Veteran notice that the hearing had been rescheduled for April 8, 2009.  However, in a statement dated in March 2009, the Veteran indicated that he would be unable to attend the hearing.  In April 2009, the Veteran's service representative indicated that the Veteran requested a VA examination in lieu of a personal hearing.  Under these circumstances, and because the examination was later conducted, the Board considers the request for a hearing to be withdrawn by the Veteran.  See 38 C.F.R. § 20.704(d).  


FINDING OF FACT

The Veteran's psoriasis affects no more than 40 percent of the entire body or exposed areas; he has not required constant or near-constant systemic therapy with corticosteroids or other immunosuppressive drugs.



CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 percent for psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7816 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in April 2007 from the RO to the Veteran which was issued prior to the RO decision in November 2007.  An additional letter was issued in May 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claim for a higher rating and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations with respect to the issue in question.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

The service treatment records (STRs) show that the Veteran began receiving treatment for a skin disorder diagnosed as psoriasis in 1984.  A treatment note dated in June 1987 indicates that the Veteran had a rash all over his body, which had been recurrent since 1984.  He tried lotion and cream without favorable results.  It was noted that he had used hydrocortisone and calamine since May 1987, but it made the condition worse.  The assessment was unresolved psoriasis.  The Veteran was seen in a Dermatology clinic in November 1988; it was noted that the psoriasis was treated in the past with Kenalog with good resolution, but the recurrence was worse than the initial condition.  It was noted that the lesions were more numerous with itching.  The assessment was plaque and guttate psoriasis; the examiner prescribed cyclocort and wescort to be applied to the affected areas.  

The Veteran's claim for service connection for psoriasis (VA Form 21-526) was received in April 2007.  In conjunction with his claim, the Veteran was afforded a contract VA examination in May 2007.  It was noted that psoriasis was diagnosed in 1984 and involved the skin of the entire body.  The Veteran complained of intermittent itching, shedding, and crusting lesions that occur constantly.  It was also noted that the Veteran was treated with tar and other topical preparations in the past, and was receiving Adalimumab 40 mg x 4 injections under the arm with some alleviation.  The Veteran reported disfigurement associated with the skin condition.  The skin examination revealed a well-healed, hypopigmented, depressed, linear scar, measuring 1.5 x 0.2 cm, at the anal verge with tenderness to palpation, but no disfigurement, ulceration, adherence, instability, tissue loss, keloid, hyperpigmentation, abnormal texture or limitation of motion.  There was a well-healed, hypopigmented, level, linear scar, and measuring 1.4 x. 0.1 cm, on the dorsal aspect of the medial left wrist.  There was a well-healed, hypopigmented, level, linear scar, and measuring 1 x 0.1 cm, on the palmar distal aspect of the right middle finger with mild disfigurement.  There was no tenderness, ulceration, adherence, instability, tissue loss, keloid, hyperpigmentation, abnormal texture, or limitation of motion.  

There was a well-healed, hypopigmented, level, linear scar, measuring 1 x 0.4 cm, on the right proximal medial forearm.  There was no tenderness, ulceration, adherence, instability, tissue loss, keloid, hyperpigmentation, abnormal texture, or limitation of motion.  The skin examination revealed multiple areas of slightly hyperpigmented, circular to oval skin changes with scaling on the chest, trunk, arms and legs.  Those lesions collectively affected 30 percent of the total body surface area, 0 percent exposed and involve greater than 6 square inches.  The lesions were without ulceration, crusting, tissue loss, induration, inflexibility, hypopigmentation or limitation of motion.  There was a cystic lesion, measuring approximately 1 cm in diameter, palpated on the volar aspect of the right wrist without tenderness.  There was no ulceration, exfoliation crusting, tissue loss, induration, inflexibility, hypopigmentation or limitation of motion.  The pertinent diagnosis was psoriasis involving the trunk, arms, and legs.  

Received in July 2008 were VA progress notes dated from March 2008 to July 2008.  The Veteran was seen at a primary care clinic in April 2008, at which time he reported that he was having difficulty controlling his psoriasis; he stated that the psoriasis was not responding to a lot of the medications that he was given at the time of discharge from military service.  

The Veteran was afforded a VA examination in September 2008.  At that time, he reported having a widespread rash, primarily on the torso and extremities, and to a lesser extent on his nose; the rashes are intermittently itchy.  Then-current treatment included a light box (tanning bed at the local gym) five days a week up to 20 minutes.  Examination of the skin revealed widely scattered mildly erythematous and moderately scaly plaques consistent with psoriasis.  On the face, there was a 2 x 3 mm very slight erythema and slight scaling on the tip of the nose.  On the upper extremities, there were scattered plaques from 1 mm to 1 cm, not involving the hands, one small pit found on the left thumbnail, plaques over the elbow and extensor surface of the forearm bilateral approximately 5 cm x 10 cm.  On the torso, there were scattered plaques from 2 mm to 2 cm.  There were scattered plaques on both lower extremities, measuring 2 mm to 1 cm, larger over the lower legs, not involving the feet, with larger plaques over the knees and anterior shins, measuring approximately 20 cm x 10 cm bilaterally.  The pertinent diagnosis was psoriasis.  The examiner noted that 20 percent of the total body area was affected, but less than 1 percent of exposed area was affected.  

On the occasion of another VA examination in April 2009, it was noted that the Veteran had psoriatic lesions throughout the year; however, it tended to get much better in the summer and much worse in the wintertime.  It was reported that the Veteran had problems primarily on the torso and the extremities and, to a lesser extent, on the nose.  During the winter, this condition gets much worse and is generally all over the body.  It was noted that he used a tanning bed and topical creams as needed.  He had not seen a dermatologist since his discharge from military service.  Examination of the Veteran revealed typical psoriatic reddish plaques with whitish scaling behind the ears, both sides of the abdomen, the penile area, the right thigh, both anterior legs and knees.  There was also a large area on the posterior right calf, a small area on the left calf and areas on both elbows and both forearms posteriorly.  The affected area was 20 percent of the body surface.  At the time, he had no lesions on his face that were seen, but he did have ones behind the ears and these would be less than 1 percent on exposed areas.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55(1990).  

At the outset, the Board notes that, the Veteran initially filed his claim for service connection for psoriasis in April 2007, and that during the pendency of his appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, DCs 7800 to 7805 (2010).  However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, and because the criteria by which psoriasis is rated were unaffected, that version of the skin regulations will not be applied here.  See id.  

The Veteran is currently rated under Diagnostic Code (DC) 7816.  Under DC 7816, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during a 12-month period.  If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during a 12-month period, a 60 percent rating is warranted.  38 C.F.R. § 4.118, DC 7816.  

Additionally, under DC 7816, psoriasis can also be rated as disfigurement of the head, face, and neck under DC 7800 or for scars under DCs 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  

Under DC 7800, disfigurement of the head, face, or neck is assigned a 10 percent rating where there is one characteristic of disfigurement; a 30 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and, an 80 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.  

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are (1) a scar of 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of a scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118 DC 7800, Note (1) (2011).  

The evidence of record demonstrates that the Veteran's disability has not been manifested by symptoms warranting more than a 30 percent rating.  Under DC 7816, the Veteran is entitled to a 60 percent rating if "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs" are required during a 12-month period.  Although the Veteran underwent Adalimumab injections during service, which is an immunosuppressive drug, there is no indication that he had any systemic therapy since the effective date of the award of service connection-October 1, 2007.  During the April 2009 VA examination, it was noted that the Veteran had been treating himself with steroid creams and a light box.  It was specifically noted that he was probably using Clobestasol and Calcipotriene creams (steroid creams) topically.  Significantly, he had not seen a dermatologist since his discharge, and there was no suggestion that he had had any systemic treatment.

As for the area affected, there has been no indication at any of the VA examinations or in progress notes that the Veteran's skin disability has affected more than 40 percent of the entire body or of the exposed areas such that a 60 percent rating could be assigned.

The Board has considered the applicability of DCs 7800 to 7805, as directed under DC 7816.  Visible or palpable tissue loss or gross distortion or asymmetry of the facial features does not appear in the descriptions of the Veteran's symptoms in his treatment records or VA examination reports.  During the most recent VA examination in April 2009, the examiner noted that there were no lesions on the face; and, while the Veteran did have some lesions behind the ears, they were described as less than 1 percent of exposed areas.  Moreover, none of the listed characteristics is substantiated by the Veteran's medical records as there is no evidence of scarring, missing tissue, or indurated and inflexible skin in the symptoms listed in the numerous treatment and examination reports.  He has had some problems with the skin of his nose, but there has been no indication that he has more than 3 characteristic features of disfigurement such that more than a 30 percent rating could be assigned as the predominant feature of the psoriasis.  For this reason, and because he does not undergo systemic therapy as noted above, the preponderance of the evidence is against his claim.

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The United States Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111(2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The symptoms associated with the Veteran's psoriasis are not shown to cause any impairment that is not contemplated by Diagnostic Code 7816.  The symptoms of the spreading rash, itching, and extent of treatment required are clearly articulated as factors under the schedular rating code such that the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.  


ORDER

A higher initial rating for psoriasis is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


